Case 1:21-cv-06479-VSB Document5 Filed 07/30/21 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT
for the

Southern District of New York [~]

WECM 2016-LC25 WEST BAY AREA BOULEVARD

 

Plaintiff

WILLIAM KORNBLUTH

 

)
)
Vv ) Case No. 21-cv-6479
)
)

Defendant

APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record
I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Plaintiff WFCM 2016-LC25 WEST BAY AREA BOULEVARD, LLC

 

Date: 07/30/2021 /s/ Guyon Knight

 

Attorney's signature

GK1981

 

Printed name and bar number
McDermott Will & Emery
One Vanderbilt Ave
New York, NY 10017

 

Address

gknight@mwe.com

 

 

E-mail address

(212) 547-5400

 

Telephone number

(212) 547-5444

 

FAX number
